          Case 1:18-cv-09184-ER Document 40 Filed 03/19/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        86 Chambers Street
                                                        New York, New York 10007



                                                         March 19, 2019

VIA ECF
Hon. Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, New York 10007

            RE:     Faculty, Alumni, and Students Opposed to Racial Preferences v. New York
                    University Law Review et al., No. 18 Civ. 9184 (ER)

Dear Judge Ramos:

        This Office represents the defendants the United States of America and Betsy DeVos, in
her official capacity as U.S. Secretary of Education, (the “Government”) in the above-referenced
action. I write respectfully pursuant to the Court’s Individual Practices for a pre-motion
conference in connection with the Government’s anticipated motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(1) and (6).

        The plaintiff has brought suit asserting claims under the APA, Title VI, and Title IX,
challenging two regulations adopted by the Department of Education in the 1980s, and seeking an
order compelling the Government to cease all federal funding of New York University. Since the
plaintiff is not entitled to any of the relief it seeks, the Government seeks to file a motion to dismiss.

        The Government plans to move to dismiss on three bases.

        First, the plaintiff is not entitled to relief under the APA. The plaintiff has failed to comply
with the APA’s provisions governing waiver of the Government’s sovereign immunity and the
applicable statute of limitations. The APA is only open as an avenue to relief if there is no other
adequate alternative remedy and there has been a final agency action. 5 U.S.C. § 704. Here, the
plaintiff has an adequate alternative remedy in the form of an action under Title VI and IX against
the alleged discriminators. Moreover, there has been no final agency action for the Court to
review. Indeed, the plaintiff has not even initiated the available administrative process let alone
completed it. Even if the plaintiff were to cast its claim as a facial challenge to regulations
identified in the amended complaint, such a challenge is barred by the applicable six-year statute
of limitations. Thus, the plaintiff has no APA claim.

       Second, the plaintiff has no claim against the Government under Title VI or Title IX
independent of the APA. Those statutes do not contain an explicit waiver of sovereign immunity,
and the Court should not imply one. Putting aside for the moment that the Court would have to
          Case 1:18-cv-09184-ER Document 40 Filed 03/19/19 Page 2 of 2
                                                                                             Page 2


infer a waiver of sovereign immunity, which alone is highly problematic, Diaz v. United States,
517 F.3d 608, 611 (2d Cir. 2008) (waiver of sovereign immunity “cannot arise by implication”),
the applicable case law and legislative history makes plain that no such cause of action should be
inferred, see Marlow v. U.S. Dep’t of Educ., 820 F.2d 581, 583 (2d Cir. 1987) (holding that section
504 of the Rehabilitation Act, which, like Title IX, was modeled after Title VI, does not create an
implied cause of action against the federal government). Thus, the plaintiff has no claim against
the Government under Title VI or Title IX.

        Finally, the plaintiff does not have standing to assert any claims against the Government
because it has not alleged injury-in-fact. The plaintiff does not allege that it or any of its members
have filed a complaint with the Department of Education regarding the NYU defendants, nor does
the plaintiff identify any of its members that have been actually and concretely effected by any of
the NYU defendants’ purportedly discriminatory policies. As a result, the plaintiff does not have
standing to sue the Government.

       In lieu of a conference, the Government also respectfully requests that the Court enter the
following schedule: Government’s motion to dismiss due April 19, 2019, the plaintiff’s opposition
due May 20, 2019, and the Government’s reply due June 14, 2019. The plaintiff consents to this
schedule.

       We thank the Court for its consideration of this letter motion.

                                                      Respectfully,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney
                                                      Southern District of New York

                                               By:       /s/Arastu K. Chaudhury
                                                      ARASTU K. CHAUDHURY
                                                      Assistant United States Attorney
                                                      Tel.: (212) 637-2633
                                                      arastu.chaudhury@usdoj.gov

                                                      Attorney for the Department of Justice


CC: All Counsel of Record (via ECF)
